Citation Nr: 0023452	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  99-01 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left foot with osteomyelitis, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1943 to August 
1946.

This appeal arises from an October 1997 rating decision of 
the Atlanta, Georgia Regional Office (RO), which denied 
entitlement to a rating in excess of 40 percent for the 
service connected left foot disability.  The veteran 
testified before the undersigned member of the Board at a 
March 2000 Travel Board hearing.

The issues of entitlement to service connection for coronary 
artery disease as being proximately due to or the result of 
the service connected left foot disability and entitlement to 
special monthly compensation benefits were withdrawn under 
oath by the veteran during the April 1999 personal hearing at 
the RO.  See 38 C.F.R. § 20.204 (c).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The current 40 percent evaluation is the highest rating 
possible under DC 5270 for the service-connected gunshot 
wound of the left foot; the current 40 percent evaluation is 
the maximum schedular evaluation permitted due to the 
amputation rule.

3.  The evidence shows that there has been no recurrence of 
osteomyelitis since 1945; there is no evidence of frequent 
episodes with constitutional symptoms due to osteomyelitis.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a gunshot wound of the left foot with 
osteomyelitis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.68, 
Diagnostic Codes 5000, 5270 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The service medical records show that the veteran was 
setting-up a machine gun position in France in July 1944 when 
he was struck in the left foot by fragments of an enemy 
shell.  A pedicle flap to the left heel was accomplished in 4 
stages.  The veteran was transferred to a new hospital in 
November 1945 and the pedicle graft on the left heel was in 
good condition except for slight drainage at the lower 
portion.  There was good motion of the left ankle and 
sensation of the left foot.  The diagnoses were a penetrating 
wound of the lateral aspect of the left heel; a compound, 
comminuted fracture with loss of bony structure of the left 
os calcis; chronic suppurative osteomyelitis secondary to 
diagnosis number two which had healed as of November 1945; 
and an atrophic scar of the lateral aspect of the left heel. 

In January 1946, the drainage of the left foot had ceased and 
the veteran was started on therapy.  In late January, 
protruding bony fragments of the left calcis were excised.  
There was a good bony union with no soft tissues or isolated 
fragments remaining.  On examination in April 1946, skin of 
the heel area was well healed, however, there was 
considerable deformity of the left heel.  Motion of the left 
ankle was markedly limited in all directions.  The left ankle 
was swollen. 

On examination in June 1946, there was a long longitudinal 
scar extending posteriorly down over the left heel.  There 
was a 3 by 3 inch well healed pedicle graft over the left 
external malleolus.  There was a scar from a donor area of 
the right thigh.  There was no shortening of the left leg.  
Motion of the left ankle was from 75 to 100 degrees.  There 
was quite a bit of tenderness over the left os calcis.  There 
was a moderate amount of swelling of the left ankle.  

In July 1946, it was noted that the veteran had complete 
disability in his barefeet because of the left foot.  He was 
able to walk much better in a shoe which had been properly 
corrected.  A pad had been placed under the anterior portion 
of the os calcis to relieve pressure from the bony exostosis.  
There was free motion of the tibio-talor joint and very 
limited motion of the sub-talor joint.  There was normal 
functioning of the toes.  X-rays of the left foot showed a 
normal left tibio-talor joint, normal articulating surface 
between the talus and os calcis; and loss of bony substance 
of the posterior portion of the talus and os calcis.  In 
August 1946, the diagnoses were a deformity of the left foot 
manifested by loss of posterior portion of the body of the os 
calcis and a pedicle flap extending over the lateral malleoli 
that measured 3 and one half by 3 inches in size; and an 
adherent cicatrix of the posterior and plantar surfaces of 
the left heel.

On VA orthopedic examination in February 1947, it was noted 
that the veteran had suffered a gunshot wound of the left 
foot with comminuted compound fracture of the os calcis and 
loss of bony substance.  There was considerable loss of soft 
tissue and a pedicle graft was taken from the right thigh.  
On examination, there was a deep adherent scar running down 
the posterior surface of the os calcis to the plantar 
surface.  There was a large pedicle graft covering this area 
on the outer surface of the ankle and foot.  There was a well 
healed deep scar beginning at the superior border of the 
graft, running down the posterior border and around the 
inferior border.  There appeared to be considerable loss of 
bony substance of the os calcis.  Motion of the ankle was 
good, though not of full range.  The veteran complained of 
pain of the os calcis and ankle region when he was on his 
feet.  The ankle and foot would swell moderately when the 
veteran was on his feet and there was marked atrophy of the 
lower leg.  X-rays showed metallic fragments of the left foot 
and lower leg; osteoporosis of the bones of the left foot; 
severe traumatic arthritis; and the absence of the posterior 
portion of the calcaneus.  The diagnoses were an old gunshot 
wound of the left foot with fracture and loss of bony 
substance of the os calcis; traumatic arthritis of the left 
ankle and tarsal bones; a skin graft of the left foot; and a 
scar of the anterior surface of the right hip.  

By rating action in October 1946, a 50 percent convalescent 
rating was assigned for the left foot.  By rating action in 
August 1948, a 40 percent evaluation was assigned effective 
from the termination of the 50 percent convalescent rating in 
February 1947.  By rating action in May 1993, the 40 percent 
evaluation for residuals of gunshot wound of the left foot 
with osteomyelitis was assigned by analogy under diagnostic 
code 5270 (ankylosis of the ankle).

On VA orthopedic examination in July 1997, the veteran 
complained of chronic left foot pain with difficulty in 
ambulating.  He had been told in the past that he had foot 
drop and had been given a brace for his foot drop but he did 
not wear the brace as it did not fit with his shoes and would 
rub against his legs.  He had been seen in the shoe clinic 
but not in the past 7 years.  Reportedly, he would often fall 
due to the foot drop.  One week prior he had fallen when he 
was getting out of a car.  He also reported that sometimes 
the foot would swell and it would feel like blood was being 
drawn into it.  On examination, there was no effusion in any 
of the veteran's joints.  The left foot was somewhat deformed 
with decreased muscularity of the foot.  Strength was 
slightly decreased in dorsiflexion and plantar flexion as 
compared to the right foot.  The veteran was able to flex his 
foot against resistance but it was decreased in comparison to 
the right.  There was no edema or swelling of the left foot 
or evidence of warmth or erythema.  There was no evidence of 
current infection.  The assessment was that the veteran was 
status post a gunshot wound of the left foot; that the 
veteran had difficulty ambulating secondary to a slight foot 
drop resulting from decreased strength of the left foot with 
chronic pain; there was objective evidence of decreased 
strength of the left foot and evidence of an old injury to 
the left foot.  X-rays showed deformity of the left calcaneus 
without acute fracture and osteoporosis.  There was arthritis 
of the left foot.  

VA outpatient records from 1997 to 1999 show treatment for 
many disabilities to include pain, discomfort and swelling of 
the left foot.  

The veteran testified in April 1999 that his left foot 
disability had grown worse; that the pain was worse than 
ever; that he did some limited walking every day; that some 
scar scaling was done every 2 months which helped relieve 
pain when the scar tissue builds up; that he did not take any 
pain medication for the foot, but that he took an aspirin a 
day for his heart condition; that he would wear a left leg 
brace if he was going to perform any outside activity like 
mowing the lawn or working in the garden; and that he used 
pads in his left shoe and had a hot water foot bath which he 
used a lot.

VA x-rays of the left foot in October 1998 showed generalized 
osteopenia, there was no fracture deformity of the left 
ankle, a portion of the posterior aspect of the calcaneus 
might have been excised and there was a large osteochondroma 
just posterior to the talus.  

The veteran testified at the March 2000 Travel Board hearing 
that he had been told by physicians that amputation might be 
the only medical alternative to relieve symptoms relative to 
his left foot but that he had ruled out undergoing an 
amputation; that he did not take medication for left foot 
pain; that he lived with a lot of pain and discomfort; that 
he retired in 1996 and did not currently work at all; that he 
did not sleep well at night; that he was able to do some 
limited walking, yard and garden work; that he walked half a 
mile twice a day weather permitting; and that he would ride a 
stationary bike if the weather was bad.


II.  Analysis

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed and that no further development is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).

By rating decision in August 1948, a 40 percent rating, 
effective from the termination of a 50 percent convalescent 
rating in February 1947, was assigned for residuals of a 
gunshot wound to the left foot with osteomyelitis under VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  In this 
regard, where entitlement to compensation has already been 
established, and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  The regulations do not give past medical 
reports precedent over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  These regulations include, 
but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  Also, 
38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet.App. at 594.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Under applicable regulations, a 30 percent disability rating 
is warranted where the ankle is ankylosed in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees.  A 40 percent disability rating is 
provided where the ankle is ankylosed in plantar flexion at 
more than 40 degrees or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion, or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (1999).  
The current 40 percent evaluation has been assigned under DC 
5270.  The 40 percent evaluation for ankylosis of the ankle 
is the highest evaluation possible under DC 5270.  

As a further consequence, the current 40 percent evaluation 
for severe ankylosis of the left ankle factually precludes 
any consideration of functional loss in this case under the 
Court's holding in DeLuca v. Brown,  8 Vet. App. 202 (1995).  
In DeLuca, the Court held that in evaluating a service-
connected disability involving a joint, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  Here, consideration of functional 
loss due to weakness, fatigability, incoordination or pain on 
movement is obviated by the amputation rule, as a rating 
higher than the current 40 percent evaluation cannot be 
assigned, and by the fact that the left ankle joint is fused.  

Alternative relevant diagnostic codes have also be considered 
to discern whether they would provide for evaluations greater 
than 40 percent; however, the review of applicable rating 
codes that follows demonstrates that they do not.  In point 
of fact, the diagnostic codes relevant to the foot and ankle 
provide for maximum schedular evaluations not more than the 
currently assigned 40 percent:

Diagnostic Code 5271 for limited motion of the ankle - 20 
percent.  Diagnostic Code 5272 for ankylosis of the 
subastragalar or tarsal joint - 20 percent.  Diagnostic Code 
5273 for malunion of the os calcis or astragalus - 20 
percent.  Diagnostic Code 5274 for astragalectomy - 20 
percent.  38 C.F.R. § 4.71a.

Similarly, the diagnostic codes relevant to the muscles of 
the foot provide maximum schedular evaluations not more than 
the currently assigned 40 percent.  Diagnostic Code 5310 for 
Muscle Group X concerning the intrinsic muscles of the foot - 
30 percent.  Diagnostic Code 5311 for Muscle Group XI 
concerning propulsion and plantar flexion of foot - 30 
percent.  Diagnostic Code 5312 for Muscle Group XII 
concerning dorsiflexion and the anterior muscles of the leg - 
30 percent.  38 C.F.R. § 4.73.

As for the diagnostic codes relevant to the foot, they also 
do not provide for an evaluation more than the currently 
assigned 40 percent in cases where only one foot is involved.

Diagnostic Code 5277 for bilateral weak foot - 10 percent.  
Diagnostic Code 5279 for unilateral or bilateral anterior 
(Morton's disease) metatarsalgia - 10 percent.  Diagnostic 
Code 5280 for unilateral hallux valgus - 10 percent.  
Diagnostic Code 5281 for severe unilateral hallux rigidus - 
10 percent.  Diagnostic Code 5282 for hammer toe - 10 
percent.  Diagnostic Code 5283 for malunion or nonunion of 
tarsal or metatarsal bones - 30 percent, or 40 percent with 
actual loss of use of the foot.  Diagnostic Code 5284 for 
other foot injuries - 30 percent, or 40 percent with actual 
loss of use of the foot. 38 C.F.R. § 4.71a.

The two diagnostic codes concerning the foot that do provide 
for a maximum schedular evaluation greater than 40 percent 
are Diagnostic Code 5276, for acquired flatfoot, which 
provides for a 50 percent evaluation for bilateral acquired 
flatfoot that is "[p]ronounced; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances"  
and Diagnostic Code 5278, for acquired claw foot (pes cavus), 
provides for a 50 percent evaluation for bilateral "[m]arked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity."  38 C.F.R. § 4.71a.  Both of the above foot codes 
that provide for evaluations in excess of 40 percent, 
however, entail bilateral foot disability as opposed to 
unilateral foot involvement as is the case here. 

The veteran is also service connected for osteomyelitis.  A 
10 percent evaluation will be deemed warranted for inactive 
osteomyelitis, following repeated episodes, without evidence 
of active infection in the past five years.  To qualify for 
the 10 percent evaluation, two or more episodes are required 
following the initial infection.  A 20 percent evaluation 
requires a discharging sinus or other evidence of active 
infection within the past five years.  The 20 percent 
evaluation is not assignable following the initial infection 
of active osteomyelitis if there was no subsequent 
reactivation.  Established, recurrent osteomyelitis is 
required.  38 C.F.R. Part 4, Diagnostic Code 5000 (1999).

A 30 percent evaluation requires a definite involucrum or 
sequestrum, with or without a discharging sinus.  A 60 
percent evaluation requires frequent episodes, with 
constitutional symptoms.  A 100 percent rating should be 
assigned for osteomyelitis, acute, subacute, or chronic, of 
the pelvis, vertebrae, or extending into major joints, or 
with multiple localization or with long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms.  38 C.F.R. Part 
4, Diagnostic Code 5000 (1999).

The Notes to Diagnostic Code 5000 provide that disability 
ratings of 30 percent or less are to be combined with ratings 
for other disabilities, including ankylosis, limited motion, 
nonunion or malunion, and shortening, subject to the 
amputation rule.  However, the 60 percent rating, as it is 
based on constitutional symptoms, is not subject to the 
amputation rule.  A rating for osteomyelitis will not be 
applied following cure by removal or radical resection of the 
affected bone.  It is further noted that the 20 percent 
rating for activity within the past five years is assigned 
only for established recurrent osteomyelitis.  The 20 percent 
rating, or the 10 percent rating when applicable, is assigned 
once only to cover disability at all sites of previously 
active infection with a future ending date in the case of the 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5000 
(1999).

Review of the provisions of DC 5000 demonstrates that it 
contains an exception to the amputation rule (see discussion 
of section 4.68 below) at the 60 percent level if there is a 
showing of constitutional symptoms.  This exception, however, 
does not inure to the veteran's benefit as there has been no 
recurrence of osteomyelitis in any form in the many decades 
since separation from service.

The above analysis has demonstrated that a schedular 
evaluation in excess of 40 percent is not warranted under any 
of the relevant diagnostic codes.  Even if an evaluation in 
excess of 40 percent was warranted (except for the 60 percent 
evaluation for osteomyelitis which is provided for in a 
specific exception to the general rule) the amputation rule 
under 38 C.F.R. § 4.68 would prohibit such an evaluation.  
The amputation rule provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, in this case the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, diagnostic code 5165.  This 40 
percent rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level.  Painful neuroma of a stump 
after amputation shall be assigned the valuation for the 
elective site of reamputation.  38 C.F.R. § 4.68 (1999).

According to VA regulations, 40 percent is the maximum 
disability rating for disabilities below the knee.  The 
combined rating for disabilities of an extremity shall not 
exceed the rating for amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68 (1999).  For 
the lower extremity, amputation below the knee permitting a 
prosthesis, or of the forefoot proximal to the metatarsal 
bones, warrants a 40 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Codes 5165 and 5166 (1999).  Loss of use of 
a foot also warrants a 40 percent disability rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5167 (1999).  Therefore, the 
"amputation rule" means that the combined evaluation for 
disabilities below the knee shall not exceed 40 percent.  38 
C.F.R. § 4.68 (1999).  In this case, the amputation rule 
prevents a schedular evaluation in excess of 40 percent.  
Accordingly, there is no basis for further inquiry as to 
whether a separate rating would be supportable for any 
additional disability to include the scar associated with the 
service connected left foot.  

The Board has also considered the case of Smallwood v. Brown, 
10 Vet. App. 93 (1997), which mirrors the factual and legal 
situation in the instant case in several important ways.  The 
Court determined in Smallwood that there was ample basis in 
the record for the Board to conclude that the veteran was not 
entitled to an increased schedular rating for his service 
connected gunshot wound with osteomyelitis of the right foot 
due to the 40 percent limit maintained in the amputation 
rule.  The Court further agreed with the Board that the 
evidence of record did not support the assignment of a rating 
in excess of 40 percent for osteomyelitis either as involving 
areas that were not below the knee or through a showing of 
constitutional symptoms which would permit a 60 or 100 
percent rating under DC 5000 as an exception to the 
amputation rule.  In this case, consideration of DC 5000 does 
not support the veteran's claim as the record does not show 
the presence of constitutional symptoms relating to the 
veteran's healed osteomyelitis or the involvement of an area 
above the knee.  

Nevertheless, the Court held in Smallwood that the Board 
erred by not considering whether referral of the claim to the 
appropriate VA official for consideration of an 
extraschedular rating under section 3.321 (b) was 
appropriate.  The Court found that the fact that the 
veteran's foot disability was excreting a particularly foul-
smelling drainage suggested that he may qualify as an 
exceptional case under 3.321.  Thus, the Court found that 
Board's failure to address the referral issue constituted 
error.  

In the case of Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had fully opportunity to 
present the increased-rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases where the evaluations provided by the rating schedule 
are found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service connected disability may be 
approved provided the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  

In this case, the veteran testified that he retired in 1996 
and that he was unable to work essentially due to coronary 
artery disease.  It has not been contended or shown that the 
veteran has been frequently hospitalized due to his service 
connected left foot; conversely, several recent hospital 
report reflect treatment for severe heart disease.  Moreover, 
the veteran has testified that with the use of a pad in his 
shoe he is able to exercise as he either attempts to walk a 
mile a day or use a stationary bike in bad weather.  He 
testified that by using a brace on his leg he is able to mow 
the lawn or work in the yard or garden.  The veteran further 
testified that he did not take any specific medication for 
pain due to the left ankle.  It is also uncontroverted that 
the veteran has not suffered from any recurrence of 
osteomyelitis since service.  There are no compelling facts 
in this case that would require a remand to facilitate a 
referral of the veteran's claim for extraschedular evaluation 
as compared to the foul-smelling drainage that was present in 
the Smallwood case.  

It is the Board's determination that a remand to the RO for 
consideration of an extraschedular evaluation is not 
warranted.  Such a remand would merely result in the 
imposition of an additional burden on the RO with no benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991).  There is no actual prejudice to the veteran's 
claim resulting from the Board's resolution of this appeal.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  As the evidence 
fails to render impractical the provisions of the regular 
schedule, the Board finds that an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an increased rating in excess of 40 percent 
for residuals of a gunshot wound to the left foot with 
osteomyelitis is denied.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

